Madsen, J.
(dissenting)
¶35 The majority acknowledges that findings on the incarcerated parent factors at issue here are not required, yet reverses and remands for the trial court to consider such factors. In my view, the termination of parental rights should be affirmed under the circumstances of this case. I disagree with the majority that the factors listed in RCW 13.34.145(5)(b) are mandatory requirements that must be expressly considered in all cases. In my view, the trial court did not err, and because substantial evidence supports the trial court’s essential termination findings, we should affirm. Because the majority requires needless delay in permanency for K.J.B., I dissent.
¶36 This court has explained that to terminate a parent-child relationship, the State must prove the six elements found in RCW 13.34.180(1) by clear, cogent, and convincing evidence; then the court will determine if termination of the relationship is in the best interest of the child. In re Dependency of K.N.J., 171 Wn.2d 568, 576-77, 257 P.3d 522 (2011). At issue here is what is required in the sixth element, found at RCW 13.34.180(1)(f), which states:
That continuation of the parent and child relationship clearly diminishes the child’s prospects for early integration into a stable and permanent home. If the parent is incarcerated, the court shall consider whether a parent maintains a meaningful role in his or her child’s life based on factors identified in RCW 13.34.145(5)(b); whether the department or supervising agency made reasonable efforts as defined in this chapter; and whether particular barriers existed as described in RCW 13-.34.145(5)(b) including, but not limited to, delays or barriers experienced in keeping the agency apprised of his or her location and in accessing visitation or other meaningful contact with the child.
*608In my view, the only finding required under subsection (l)(f) is a determination of whether “continuation of the parent and child relationship clearly diminishes the child’s prospects for early integration into a stable and permanent home.” RCW 13.34.180(l)(f). Here, the trial court made this finding noting supporting evidence and stating its reasoning. See Clerk’s Papers (CP) at 22.
¶37 In the event the parent is incarcerated, subsection (l)(f) further provides that the court will also consider “whether a parent maintains a meaningful role in his or her child’s life.” RCW 13.34.180. In my view, that contingent inquiry is informed by the factors and considerations contained in the remainder of subsection (l)(f), or any other relevant consideration bearing on the inquiry, but such considerations are not themselves requirements that must be met. RCW 13.34.145(5)(b) supports this reading of RCW 13.34.180(l)(f) by expressly stating that the court “may” consider listed factors in assessing whether an incarcerated parent has “maintain[ed] a meaningful role” in the child’s life.8 This reading harmonizes the provisions contained in both RCW 13.34.180(l)(f) and RCW 13.34.145(5)(b).
*609¶38 In this case, the trial court did essentially consider whether the parent maintained a meaningful role in the child’s life, finding that the parent “does not have a bond with the child,” that “[t]he child has no bonding to her father,” that the “father is currently unfit to parent because he is .. . unable to provide a safe and stable home environment for the child,” and that “[h] is substance abuse addiction prevents him from parenting his child.” CP at 22. In my view, the trial court did not err. It entered the essential finding called for in RCW 13.34.180(l)(f): that continuation of the parent-child relationship would diminish the child’s prospects for permanent placement. See id. In making that determination, the trial court assessed the parent’s role in the child’s life, as discussed above. The basis of that decision was the particular deficiency present in this case—the father’s drug addiction. That deficiency was present and continuing since the child’s birth, rendering the father incapable of parenting his child. The father’s recent incarceration was unrelated to this deficiency and played no role in the trial court’s termination decision. Under these circumstances, the trial court’s failure to make findings or to expressly consider the discretionary factors listed in RCW 13.34.145(5)(b) related to incarceration, which played no role in the trial court’s determination, was not error.
¶39 The majority chides the trial court for ignoring “evidence in the record relevant to the incarceration factors,” noting for example that “J.B. had not contacted his social worker or inquired about K.J.B.’s well-being at any point during his incarceration.” Majority at 605. But such evidence further demonstrates that substantial evidence supports the trial court’s relevant, required findings. We will not disturb the trial court’s findings of fact in a termination proceeding so long as they are supported by substantial evidence in the record. In re Parental Rights to B.P., 186 Wn.2d 292, 313, 376 P.3d 350 (2016). The noted evidence *610provides additional support for the trial court’s consideration and assessment of the “maintained a meaningful role” contingent inquiry, which in turn further supports the trial court’s essential finding that continuation of the parent-child relationship diminished the child’s prospects for early integration into a stable and permanent home. Thus, properly viewed, substantial evidence supports the trial court’s determination and finding regarding the subsection (l)(f) element.
¶40 Finally, I note that the discretionary factors listed in RCW 13.34.145(5)(b) themselves suggest that the legislative purpose behind inclusion of such consideration was to provide protection to incarcerated parents in termination proceedings who were separated from their children due to their incarceration.9 But here, the trial court’s oral ruling and written findings make clear that the father’s incarceration played no role in the trial court’s reasoning for terminating the parental rights in this case. As noted, such determination turned on the father’s history of substance abuse, his repeated failure to complete treatment, and his continuing inability to remain sober and provide a safe environment for his child. Accordingly, the present case is not the circumstance that the legislature was trying to address in amending subsection (l)(f) to add the considerations concerning incarcerated parents who suffered parental deficiencies related to the incarceration itself. In construing and applying a statute, we are to keep in mind the “ ‘object to be accomplished’ ” by the legislation and the “ ‘consequences that would result’ ” from construing the statute one way or another. BAC Home Loans Servicing, LP v. Fulbright, 180 Wn.2d 754, 766, 328 P.3d 895 (2014) (internal quotation marks omitted) (quoting Burns v. City of Seattle, 161 Wn.2d 129, 146, 164 P.3d 475 (2007)). Moreover, “[i]t is with the welfare of the children in mind that the *611rights of the parents are examined.” In re Welfare of Sego, 82 Wn.2d 736, 738, 513 P.2d 831 (1973). Accordingly, in termination proceedings where the rights of the parent and the welfare of the child conflict, the best interests of the child must prevail. In re Interest of Pawling, 101 Wn.2d 392, 399, 679 P.2d 916 (1984). Here, the majority overturns a parental rights termination decision that advanced the welfare of the child based on the trial court’s failure to expressly consider a discretionary criterion that played no role in the termination decision and will not alter the result on remand. Under the circumstances of this case, the trial court’s parental rights termination order should be affirmed.
¶41 Accordingly, I dissent.
Stephens and Yu, JJ., concur with Madsen, J.

 RCW 13.34.145(5)(b) provides:
The court’s assessment of whether a parent who is incarcerated maintains a meaningful role in the child’s life may include consideration of the following:
(i) The parent’s expressions or acts of manifesting concern for the child, such as letters, telephone calls, visits, and other forms of communication with the child;
(ii) The parent’s efforts to communicate and work with the department or supervising agency or other individuals for the purpose of complying with the service plan and repairing, maintaining, or building the parent-child relationship;
(iii) A positive response by the parent to the reasonable efforts of the department or the supervising agency;
(iv) Information provided by individuals or agencies in a reasonable position to assist the court in making this assessment, including but not limited to the parent’s attorney, correctional and mental health personnel, or other individuals providing services to the parent;
(v) Limitations in the parent’s access to family support programs, therapeutic services, and visiting opportunities, restrictions to telephone and mail services, inability to participate in foster care planning meetings, and difficulty accessing lawyers and participating meaningfully in court proceedings; and
*609(vi) Whether the continued involvement of the parent in the child’s life is in the child’s best interest.


 See 2 Legislative Digest and History of Bills, 63d Leg., at 87 (2d ed., Wash. 2013-14) (noting Substitute H.B. 1284, 63d Leg., Reg. Sess. (Wash. 2013) “[e]x-pands the rights of parents who are incarcerated with regard to . . . [t]ermination of parent-child relationship proceedings”).